Citation Nr: 0734144	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent prior to October 1, 2003 and in excess of 50 
percent thereafter, for residuals of right shoulder surgery 
repair including limitation of range of movement.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for adhesive capsulitis of the right shoulder.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for a surgical scar of the right shoulder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to January 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  That decision granted compensation for 
right shoulder surgery repair residuals, and assigned a 30 
percent rating for those residuals, effective from December 
22, 2000.  The veteran appealed, seeking an earlier effective 
date for the award of compensation and a higher initial 
rating.  In an April 2004 rating decision, the RO increased 
the disability rating to 50 percent, effective from October 
1, 2003.

In September 2005, the veteran and the veteran's spouse 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge.  In January 2006, the Board 
granted an earlier effective date for the award of 
compensation, effective from December 22, 1999, and remanded 
the claim regarding a higher initial evaluation to the RO for 
additional development.  While the case was in remand status, 
in March 2007, the RO granted a separate 20 percent 
evaluation for adhesive capsulitis of the right shoulder, 
effective from December 22, 1999, and granted a separate 10 
percent rating for a surgical scar of the right shoulder, 
also effective from December 22, 1999.  

In September 2006, the AMC referred this case to the Director 
of the Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b) for the veteran's 
right shoulder disability.  In November 2006, the case was 
returned to the AMC for adjudication, noting that 
extraschedular consideration could not be undertaken until 
the AMC rendered a decision with application of Esteban in 
accordance with the Board's January 2006 remand.  The Acting 
Director of the Compensation and Pension Service indicated 
that the case should be returned for extraschedular 
consideration after adjudication by the AMC.  Adjudication by 
the AMC was completed in March 2007.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to October 1, 2003, the veteran's right shoulder 
disability was not manifested by ankylosis, or limitation or 
arm motion to 25 degrees from the side.  

2.  From October 1, 2003, the veteran's right shoulder 
disability has not been manifested by nonunion of the humerus 
or loss of the head of the humerus. 

3.  The veteran's adhesive capsulitis of the right shoulder 
is currently manifested by subjective complaints of pain of 
the right shoulder, but there is no objective medical 
evidence of definite involucrum or sequestrum. 

4.  The veteran's surgical scar of the right shoulder is 
superficial and tender; there is no limitation of function of 
the part affected.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of right shoulder surgery repair including 
limitation of range of movement prior to October 1, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, Diagnostic Codes 5200, 5201, 5202, 5203 (2007).

2.  The criteria for an evaluation in excess of 50 percent 
for residuals of right shoulder surgery repair including 
limitation of range of movement from October 1, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 
Diagnostic Codes 5200, 5201, 5202 (2007).  

3.  The criteria for a rating in excess of 20 percent for 
adhesive capsulitis of the right shoulder have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.43, 
4.44, 4.71, 4.71a, Diagnostic Code (DC) 5000 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for a surgical scar of the right shoulder have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2006); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.   

This claim stems from an initial grant of service connection 
for a right shoulder disability based on 38 U.S.C.A. § 1151.  
That claim was received in December 2000.  In June 2001, the 
RO provided the veteran with a notice letter regarding that 
issue.  He was told what evidence was needed to grant his 
claim, what VA was doing, what he could do to help, when the 
evidence was needed, and what efforts VA would take to help 
him get the evidence necessary to support his claim.  He was 
notified that it was ultimately his responsibility to make 
sure VA received the necessary records.  In June 2002, the RO 
granted service connection for the veteran's right shoulder 
disorder under 38 U.S.C.A. § 1151; however the veteran 
disagreed with the rating assigned in August 2002.  The 
timing and content of the June 2001 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 8-03 (addressing the question of whether a VCAA 
duty to notify notice is required for "downstream" issues on 
which a Notice of Disagreement (NOD) has been filed, such as 
the rating or effective date assigned following a grant of 
service connection).  Additionally, in May 2006, VA sent the 
veteran a notice letter regarding his appeal for an increased 
initial rating.  That letter was fully compliant with the 
requirements noted above. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and in a May 
2006 letter from VA he was provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

VA treatment records are on file.  No other treatment records 
have been identified.  Additionally in February 2004, the RO 
attempted to obtain records from Social Security 
Administration (SSA); however the SSA replied that same month 
that there was no medical information in the file that it 
had.  Additionally, VA attempted to obtain records from the 
USDA Forest Service in February 2004 and was informed that 
same month that there were no records for the veteran.  VA 
examinations have been conducted.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Increased Initial Evaluations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Residuals of Right Shoulder Surgery Repair Including 
Limitation of Range of Motion

Shoulder injury residuals can be rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5201, 5202, and 5203.  
Diagnostic Code 5200 addresses ankylosis of scapulohumeral 
articulation.  Ankylosis is the fixation of a joint.  Dinsay 
v. Brown, 9 Vet. App. 79 (1996).  Unfavorable ankylosis, with 
abduction limited to 25 degrees from the side is assigned a 
50 percent evaluation of the major arm.  Intermediate 
ankylosis, between favorable and unfavorable is rated as 40 
percent for the major arm.  The 50 percent evaluation is the 
highest evaluation under this code.

Under Diagnostic Code 5201, a 30 percent rating is assigned 
when limitation of motion is midway between the side and the 
shoulder level; a 40 percent rating, the highest available 
under this code, is assigned when limitation is to 25 degrees 
from the side.  

Under Code 5202, a rating of 50 percent is assigned when 
there is fibrous union of the humerus of the major arm.  A 60 
percent rating is provided when there is nonunion of the 
humerus (flail joint).  The maximum rating of 80 percent is 
assigned when there is loss of the head of the humerus (flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 is for application when there is 
impairment of the clavicle or scapula; the maximum rating 
allowed under Diagnostic Code 5203 is 20 percent, and thus is 
not for consideration in this claim. 

Prior to October 1, 2003

After careful review of the evidence of record, including VA 
outpatient treatment records dated from 1999 until September 
2003, the Board finds that an evaluation in excess of 30 
percent prior to October 1, 2003 is not warranted.  The 
record reflects that the veteran's right upper extremity is 
his major extremity.  (See, VA examination of July 2001 
reflecting that the veteran is right-handed).  While 
treatment records show complaints of pain and limited motion 
after his surgical procedures for his right shoulder in 1999, 
there is no indication in the records pertaining to this 
period of fibrous union of the humerus, intermediate 
ankylosis, or limitation of motion of the right arm to 25 
degrees from the side.  

VA outpatient treatment record of January 2000 reported 
motion of the right shoulder as 160 degrees of flexion; 135 
degrees of abduction; and 40 degrees of extension.  
Outpatient record of October 2000 shows that the veteran had 
limited range of internal motion of the right shoulder.  
Motion of the right shoulder was 180 degrees of abduction and 
forward flexion with internal rotation to the back pocket and 
external rotation to 45 degrees.  VA X-rays in December 2000 
showed that the veteran had degenerative changes of the right 
shoulder.  The July 2001 VA examination report noted that the 
veteran had 95 degrees of abduction and forward flexion of 
the right shoulder, 40 degrees of external rotation, and 30 
degrees of internal rotation.  There was an estimated loss of 
and additional 20 to 25 degrees for flare-ups.  There is no 
indication, even when considering the additional loss of 
motion due to flare-ups, that there was intermediate 
ankylosis or limitation of motion of the right arm to 25 
degrees from the side.  Subtracting 25 degrees of motion 
during a flare-up, the veteran would still have 70 degrees of 
abduction.

In sum, there is no medical evidence to support entitlement 
to an evaluation in excess of 30 percent prior to October 1, 
2003.  During this period, the medical evidence did not show 
unfavorable ankylosis of the scapulohumeral articulation of 
the major arm to warrant a 40 percent evaluation under 
Diagnostic Code 5200.  Nor was there evidence of fibrous 
union of the humerus or nonunion of the humerus to warrant a 
higher evaluation under Diagnostic Code 5202; or of 
limitation of motion to 25 degrees from the side to warrant a 
higher evaluation under Diagnostic Code 5201.  Therefore, 
there is no indication that an evaluation in excess of 30 
percent for this period is justified.

The Board has considered the veteran's complaints of pain; 
however, it is found that the evaluation currently assigned 
takes this into consideration and adequately compensates the 
veteran for the degree of disability resulting from these 
complaints.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (The 
assignment of a compensable rating itself is recognition that 
industrial capabilities are impaired.)

From October 1, 2003 

In April 2004, the RO increased the evaluation for the 
veteran's right shoulder disability to 50 percent under 
Diagnostic Code 5200, for ankylosis of the scapulohumeral 
articulation limited to 25 degrees from side to side.  This 
evaluation was effective October 1, 2003, when the veteran 
was examined by VA.  At that time, range of motion testing 
showed forward flexion and abduction from 0 to 40 degrees 
with 35 degrees of internal rotation and external rotation.  
The examiner found that due to flare-ups the veteran would 
have an additional motion loss of 10 degrees in forward 
flexion and abduction.  The RO found that this resulted in an 
overall limitation of abduction to 30 degrees and with the 
application of 38 C.F.R. 4.7, this more likely approximated 
the criteria for a 50 percent evaluation.  

As noted, the veteran was awarded a 50 percent evaluation for 
his right shoulder disorder in April 2004, effective from 
October 1, 2003.  There is no medical evidence to support 
entitlement to an evaluation in excess of 50 percent from 
October 1, 2003.  

Under the rating schedule, rating beyond 50 percent requires 
that the evidence show that the veteran has non-union of the 
humerus or loss of the head of the humerus.  The evidence 
does not show nonunion of the humerus or loss of head of the 
humerus (flail shoulder), which would warrant a higher 
evaluation under Diagnostic Code 5202.  The October 2003 VA 
X-rays revealed degenerative joint disease, but no loss of 
the humeral head or false union was found.  

Neither do the VA outpatient treatment records dated during 
this time frame, dated from October 2003 to February 2007, 
show findings that would support a higher rating.  In 
December 2004, it was reported that the veteran had decreased 
range of motion of the right shoulder, and no visual or 
palpable abnormalities.  Diagnostic imaging performed in July 
2004 was noted on a March 2006 report to have shown 
borderline widening of the right acromioclavicular joint and 
mild narrowing of the acromiohumeral interval, both unchanged 
with no acute fracture.  On VA examination in August 2006, X-
rays showed two suture anchors in the humeral head and mild 
degenerative joint disease.   There is no indication that an 
evaluation in excess of 50 percent from October 1, 2003 is 
justified.

The Board has considered the veteran's complaints of pain; 
however, it is found that the evaluation currently assigned 
takes this into consideration and adequately compensates the 
veteran for the degree of disability resulting from these 
complaints.  Van Hoose v. Brown, supra.)



Adhesive Capsulitis

The veteran was granted service connection for adhesive 
capsulitis in March 2007, and the RO granted a 20 percent 
rating under DC 5000, effective from December 22, 1999.  In 
order to warrant a higher rating for osteomyelitis under DC 
5000, "definite involucrum or sequestrum, with or without 
discharging sinus," must be shown (30 percent).  A 60 percent 
rating is assigned when there are frequent episodes with 
constitutional symptoms.  For definitional purposes, 
involucrum is the sheath of new bone that forms around a 
sequestrum.  The sequestrum is a piece of necrotic tissue, 
usually bone, that has become separated from the surrounding 
healthy tissue.  See Stedman's Medical Dictionary, 26th ed.

In 1999, status post the veteran's right shoulder surgery, he 
was treated for a right shoulder abscess and infections.  
When the veteran was examined by VA in July 2001, it was 
noted that he had adhesive capsulitis with pain in his right 
shoulder.  The examiner found that the veteran had rotator 
cuff repairs status post infection times two, requiring 
surgical drainage, resulting in adhesive capsulitis.  In 
October 2000, the VA clinician noted that the veteran had a 
rotator cuff repair complicated by an infection which that 
appeared to have resolved.  In November 2000, and in December 
2000, the VA examiner noted that the veteran had surgery of 
the right shoulder with the complication of osteomyelitis.  

In this case, the question is whether definite involucrum or 
sequestrum is shown in order to support a higher rating.  VA 
records from 1999 to 2007, and in particular, X-ray evidence, 
has been reviewed and there are no findings of definite 
involucrum or sequestrum.  (See, e.g., X-rays of August 2000, 
September 2000, October 2000 (bone imaging), December 2000, 
August 2001, and August 2006).   Although X-ray evidence has 
demonstrated degenerative joint disease, none of the 
examiners has described the area as involucrum or sequestrum.  
Without a showing of involucrum or sequestrum, there is no 
basis for a higher rating.



Surgical Scar of the Right Shoulder

In March 2007, the RO granted service connection for the 
veteran's surgical scar of the right shoulder, and assigned a 
10 percent evaluation, effective from December 1999.  The 
service-connected residual surgical scar is evaluated as 10 
percent disabling under Diagnostic Code 7804.  

Under the former criteria for Diagnostic Code 7803, a scar 
which was superficial, poorly nourished, with repeated 
ulceration was assigned a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2001).  Under Diagnostic Code 
7804, a scar which was manifested as superficial, tender, and 
painful on objective demonstration was assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  
Under Diagnostic Code 7805, a scar was to be rated based on 
limitation of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).

Under the amended criteria, a 10 percent evaluation is 
warranted for a scar which is superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2007).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Under 
Diagnostic Code 7802, scars other than head, face, or neck, 
that are superficial and do not cause limited motion, area or 
areas of 144 square inches (929 sq. cm.) or greater, warrant 
a 10 percent rating.  Under Diagnostic Code 7805, a scar will 
be rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2007).

The Board has reviewed the evidence of record including VA 
medical records dated from 1999 to 2007.  The record does not 
support a finding that a higher rating is warranted for the 
veteran's surgical scar.  VA examination in July 2001 shows a 
tender 12-centimeter scar over the anterior aspect of the 
right shoulder that was noted to be somewhat depressed in its 
center ad somewhat widened.  The examiner noted tenderness 
over the anterior aspect of the shoulder.  When the veteran 
was examined by VA in October 2003, the examiner noted that 
the veteran had a well-healed surgical scar over the anterior 
right shoulder.  The scar was reported to be quite depressed.  
The examiner noted tenderness beneath the scar and over the 
anterior aspect of the shoulder.  When the veteran was 
examined by VA in August 2006, the examiner noted a healed 
anterior scar that is 9 cm. in length with 5 mm. of dimpling 
of the soft tissue.  The scar was noted to be nontender, but 
that the veteran reported that the scar is occasionally 
tender.  

The Board finds that the above-described evidence is 
indicative of no more than a 10 percent evaluation for the 
residual surgical scar.  The veteran is in receipt of the 
highest rating available for a superficial scar under the old 
versions of Diagnostic Codes 7803 and 7804 and the new 
versions of Diagnostic Codes 7802, 7803, and 7804.  There is 
no evidence that the scar limits the function of the 
veteran's right shoulder.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7805 (2001) and (2007).  Further, even assuming that 
the scar is deep, it has not been shown to encompass an area 
exceeding 12 square inches, or 77 square centimeters.  DC 
7801 (2007).  Thus, a higher rating is not warranted for the 
veteran's surgical scar.   

In adjudicating this claim regarding all issues discussed, 
the Board has considered the veteran's testimony and that of 
his wife at his hearings as well as the text internet 
information he submitted in April 2004 regarding muscles.  
The veteran and his wife are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Although the statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service- connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.  Therefore, the Board is 
unable to grant the benefit sought.   

Further, a medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The documents in the current case do not provide statements 
for the facts of the veteran's specific case regarding the 
manifestations of his disorders. 


ORDER

An initial disability rating in excess of 30 percent prior to 
October 1, 2003 and in excess of 50 percent thereafter, for 
residuals of right shoulder surgery repair including 
limitation of range of movement is denied.  

An initial disability rating in excess of 20 percent for 
adhesive capsulitis of the right shoulder is denied.  

An initial disability rating in excess of 10 percent for a 
surgical scar of the right shoulder is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


